HZO, INC. SERIESA PREFERRED STOCK PURCHASE AGREEMENT This SeriesA Preferred Stock Purchase Agreement (this “Agreement”) is made as of September25, 2009, by and among hZo, Inc., a Delaware corporation (the “Company”), and the persons and entities (each, an “Investor” and collectively, the “Investors”) listed on the Schedule of Investors attached hereto as ExhibitA (the “Schedule of Investors”). RECITALS WHEREAS, in connection with the transactions contemplated by this Agreement, Northeast Maritime Institute, Inc. (“NMI”) (1) has entered into that certain Technology Contribution Agreement between the Company and NMI in substantially the form attached hereto as Exhibit B (the “IP Agreement”), whereby NMI will contribute and assign certain intellectual property assetsto the Company (the “Contributed IP”) and (2) has entered that certain Master Services Agreement between the Company and Transportation Security Logistics, LLC in substantially the form attached hereto as Exhibit C (the “Services Agreement”); WHEREAS, in connection with the transactions contemplated by this Agreement, ZAGG, Inc. (“ZAGG”) (1) has entered into that certain Exclusive Marketing & Distribution Agreement between the Company and ZAGG in substantially the form attached hereto as Exhibit D (the “Marketing Agreement”) and (2) has entered into that certain Note and Warrant Purchase Agreement between the Company and ZAGG in substantially the form attached hereto as Exhibit E (the “Note and Warrant Purchase Agreement” and together with the Marketing Agreement, the IP Agreement and the Services Agreement, the “Related Agreements”); WHEREAS, it is intended that the issuance of shares of the Company’s Series A Preferred Stock (the “Series A Preferred”) to NMI in exchange for the Contributed IP pursuant to this Agreement, when taken together with the sale and issuance of shares Series A Preferred to the Investors in exchange for cash and cancellation of indebtedness, will qualify as a tax-free exchange (a “351 Exchange”) within the meaning of Section 351 of the Internal Revenue Code (the “Code”); NOW, THEREFORE, in consideration of the foregoing, the mutual promises hereinafter set forth, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: SECTION 1 Authorization, Sale and Issuance of SeriesA Preferred Stock 1.1Authorization. The Company will, prior to the Closing (as defined below), authorize (a)the sale and issuance pursuant to this Agreement of up to 30,513,466 shares (the “Shares”) of the Company’s SeriesA Preferred, having the rights, privileges, preferences and restrictions set forth in the Amended and Restated Certificate of Incorporation of the Company, in substantially the form attached hereto as ExhibitF (the “Restated Certificate”) and (b)the reservation of shares of Common Stock for issuance upon conversion of the Shares (the “Conversion Shares” and, together with the Shares, the “Securities”). 1.2Sale and Issuance of Shares. Subject to the terms and conditions of this Agreement, each Investor agrees, severally and not jointly, to purchase, and the Company agrees to sell and issue to each Investor, the number of Shares set forth in the column designated “Number of SeriesA Shares” opposite such Investor’s name on the Schedule of Investors, at a purchase price of $0.4752 per share (the “Purchase Price”).The Company’s agreement with each Investor is a separate agreement, and the sale and issuance of the Shares to each Investor is a separate sale and issuance. SECTION 2 Closing
